


Exhibit 10.10




Chevron Corporation
Long-Term Incentive Plan Award
Stock Appreciation Rights
Terms and Conditions




STOCK APPRECIATION RIGHTS AWARD. Your Stock Appreciation Rights Award is granted
to you under the Long-Term Incentive Plan (“Plan”). The Plan’s terms and the
terms of the Rules adopted pursuant to the Plan are incorporated herein. For a
copy of the plan documents, go to
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/ltip.asp or the
Global Executive Plans Web site at
http://hr.chevron.com/globalprograms/execplans/ltip.aspx, or contact the
Executive Compensation Group at execplans@chevron.com or 1-925-842-7304. By
accepting this Stock Appreciation Rights Award, you agree to all terms and
conditions of the Plan, its Rules, and any provisions herein that may be in
addition thereto. In the event of any conflict between the provisions of this
agreement and the terms of the Plan or Rules, the terms of the Plan and/or Rules
shall govern. The aforesaid documents and the number of stock appreciation
rights granted as reflected in your Morgan Stanley account collectively
constitute the Award.
A.
GRANT DATE. The Grant Date of your Stock Appreciation Rights Award is [insert
date].

B.
NUMBER OF STOCK APPRECIATION RIGHTS GRANTED. The number of stock appreciation
rights granted is reflected on the [insert date] grant detail screen in the
”Stock Option/SAR” section of your Morgan Stanley account at
www.benefitaccess.com.

C.
EXERCISE PRICE. The exercise price is the Chevron common stock closing price
(U.S.$[insert price]) on the Grant Date, as listed on the New York Stock
Exchange (“NYSE”). You can find the exercise price from the Chevron Historical
Price Lookup page at
http://investor.chevron.com/phoenix.zhtml?c=130102&p=irol-stockLookup

D.
VESTING SCHEDULE. Subject to Subsection F., 33 1/3% of the Stock Appreciation
Rights Award shall vest on the first anniversary of the Grant Date, 66 2/3%
shall vest on the second anniversary of the Grant Date and 100% shall vest on
the third anniversary of the Grant Date. The Stock Appreciation Rights Award
cannot be exercised to the extent it is not vested.

E.
EXERCISE PERIOD. Subject to Subsection F., your vested stock appreciation rights
may be exercised up until the tenth anniversary of the Grant Date, provided you
remain employed by Chevron and the NYSE is open on such date. Should this tenth
anniversary date fall on a day that the NYSE is not open, stock appreciation
rights may be exercised only up until the last day that the NYSE is open
immediately prior to that tenth anniversary.

F.
EFFECT OF TERMINATION ON VESTING AND EXERCISE PERIOD. Termination of employment
impacts your Stock Appreciation Rights Award’s Vesting Schedule and Exercise
Period.



Termination for Non-European Union Payroll Countries
If you are on a non-European Union country’s payroll at termination of
employment, your Stock Appreciation Rights Award is affected as follows.
i.
One hundred percent (100%) of the Stock Appreciation Rights Award will vest if
your employment terminates on or after [insert date] and if, upon termination of
employment, you are at least age 65, have at least 90 points (sum of age and
service at termination of employment), or submit documentation substantiating
required retirement due to the attainment of the normal statutory or mandatory
retirement age, based on the applicable jurisdiction for your employing company
at the time of termination. Your vested Stock Appreciation Rights Award is
exercisable until the tenth anniversary of the Grant Date as described in
Subsection E.

ii.
A portion of the Stock Appreciation Rights Award will vest if your employment
terminates on or after [insert date] and if, upon termination of employment, you
are at least age 60 or have at least 75 points (sum of age and service at
termination of employment). The number of vested stock appreciation rights is
determined by multiplying the number of stock appreciation rights granted by the
number of whole months


15003- SARS LTIP Grant Terms                                 Page 1

--------------------------------------------------------------------------------




from the Grant Date to your termination date, up to a maximum of 36 months,
divided by 36 months. The portion not vested is forfeited. The vested portion of
your Stock Appreciation Rights Award is exercisable until the last day that the
NYSE is open that is no more than five years after your termination date or, if
earlier, the date it would last be exercisable under Subsection E. in the
absence of your termination.
iii.
One hundred percent (100%) of the Stock Appreciation Rights Award will vest if
you terminate employment after a Change in Control and qualify for a Change in
Control severance pay program maintained by the Corporation. Your vested Stock
Appreciation Rights Award is exercisable until the tenth anniversary of the
Grant Date as described in Subsection E.

iv.
If at termination of employment, none of the above Subsections F.i., F.ii., and
F.iii. is satisfied, the portion of your Stock Appreciation Rights Award that is
not vested at termination is forfeited. The portion of your Stock Appreciation
Rights Award that is already vested is exercisable until the last day that the
NYSE is open that is no more than 180 days after your termination date or, if
earlier, the date it would last be exercisable under Subsection E. in the
absence of your termination.



Termination for European Union Payroll Countries
If you are on an European Union country’s payroll at termination of employment,
your Stock Appreciation Rights Award is affected as follows.


v.
If your employment terminates on or after [insert date] and if, upon termination
of employment, you have at least 30 years of service, your Stock Appreciation
Rights Award will continue to vest according to the Vesting Schedule under
Subsection D. Your vested Stock Appreciation Rights Award is exercisable until
the tenth anniversary of the Grant Date as described in Subsection E.



vi.
If your employment terminates on or after [insert date] and if, upon termination
of employment, you have at least 25 years of service but less than 30 years of
service, the portion of your Stock Appreciation Rights Award that is not vested
at termination is forfeited. The portion of your Stock Appreciation Rights Award
that is already vested is exercisable until the last day that the NYSE is open
that is no more than five years after your termination date or, if earlier, the
date it would last be exercisable under Subsection E. in the absence of your
termination.



vii.
If your employment terminates on or after [insert date] and if, upon termination
of employment, you have at least one year of service but less than 25 years of
service, the portion of your Stock Appreciation Rights Award that is not vested
at termination is forfeited. The portion of your Stock Appreciation Rights Award
that is already vested is exercisable until the last day that the NYSE is open
that is no more than 180 days after your termination date or, if earlier, the
date it would last be exercisable under Subsection E. in the absence of your
termination.



viii.
One hundred percent (100%) of the Stock Appreciation Rights Award will vest if
you terminate employment after a Change in Control and qualify for a Change in
Control severance pay program maintained by the Corporation. Your vested Stock
Appreciation Rights Award is exercisable until the tenth anniversary of the
Grant Date as described in Subsection E.



ix.
If at termination of employment, none of the above Subsections F.v., F.vi.,
F.vii., and F.viii. is satisfied, 100 percent of your Stock Appreciation Rights
Award is forfeited.



G.
DISABILITY. For purposes of the Vesting Schedule and the Exercise Period of your
Stock Appreciation Rights Award, you are deemed to have terminated upon the
earlier of twenty-nine (29) months after the commencement of long-term
disability benefits under a plan or program sponsored by the Corporation, or the
date you fail to qualify or no longer qualify for such long-term disability
benefits, provided that you do not return to active employment with the
Corporation at that time.

H.
FAILURE TO EXERCISE. Unexercised Stock Appreciation Rights Awards are forfeited
at the end of the applicable Exercise Period.

I.
EXERCISE CHOICES. You may exercise your vested Stock Appreciation Rights Award
under the SAR exercise method. For more information, please refer to “Exercise
Choices and Examples” at
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/exercisechoices.asp,
or, if you are not subject to U.S. taxation,
http://hr.chevron.com/globalprograms/execplans/exercisechoices.aspx.


15003- SARS LTIP Grant Terms                                 Page 2

--------------------------------------------------------------------------------




J.
NO DEFERRAL. You may not defer payment of proceeds as a result of the exercise
of your Stock Appreciation Rights Award.

K.
MISCONDUCT. Stock Appreciation Rights Awards may be forfeited for Misconduct as
defined in the Plan, and the Corporation may demand repayment of amounts
received upon exercise on or after the date of the Misconduct. See the terms of
the Plan for additional information.

L.
TAXATION. The tax consequences of Stock Appreciation Rights Awards vary, and,
depending on the country’s laws that govern this Stock Appreciation Rights
Award, taxation can be triggered upon events such as the grant, vest, and/or
exercise of such Stock Appreciation Rights Award. Consult the prospectus or
prospectus supplement and your tax advisor for more information regarding the
tax consequences of your Stock Appreciation Rights Award. For a copy of the
prospectus or prospectus supplement, go to
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/ltip.asp or the
Global Executive Plans Web site at
http://hr.chevron.com/globalprograms/execplans/ltip.aspx

M.
ADJUSTMENTS. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, or other similar corporate change, the
number of stock appreciation rights and the Exercise Price of the Stock
Appreciation Rights Award under this agreement shall be adjusted, as
appropriate.

N.
NON-TRANSFERABILITY OF AWARD. You are not permitted to sell, transfer, pledge,
assign or encumber this Stock Appreciation Rights Award during your lifetime.
Notwithstanding the foregoing, this Stock Appreciation Rights Award may be
transferred or assigned after your death to your beneficiary or according to the
laws of descent in your jurisdiction or pursuant to a domestic relations order
enforceable under applicable law.

O.
BENEFICIARY DESIGNATION. You may designate a beneficiary for your Stock
Appreciation Rights Award upon your death at
https://www.benefitsweb.com/chevron.html. Non-U.S. payroll employees may
download a beneficiary designation form from the Global Executive Plans Web page
at http://hr.chevron.com/globalprograms/execplans/docs/GO76VnonUS.pdf.






15003- SARS LTIP Grant Terms                                 Page 3